                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                8:13CR105

         vs.
                                                       MEMORANDUM AND ORDER
TIMOTHY DEFOGGI,

                     Defendant.


         This matter is before the Court on the Defendant’s Notice of Appeal, ECF No.

348, and the Clerk’s memorandum addressing the Defendant’s ability to proceed on

appeal in forma pauperis, ECF No. 349. The Defendant seeks to appeal from the

Memorandum and Order, ECF No. 346, and Judgment, ECF No. 347, denying his

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody (“§ 2255 motion"). Federal Rule of Appellate Procedure 24 governs

the Defendant’s ability to proceed in forma pauperis in this appeal.         Before the

Defendant may appeal the denial of his § 2255 motion, however, a “Certificate of

Appealability” must issue.    Accordingly, the Court will construe the Defendant’s Notice

of Appeal as a request for a certificate of appealability.

         Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214 (“AEDPA”), the right to appeal the denial of a § 2255

motion is governed by the certificate of appealability requirements of 28 U.S.C. §

2253(c). 28 U.S.C. § 2253(c)(2) provides that a certificate of appealability may issue

only if the applicant has made a substantial showing of the denial of a constitutional

right:
      (c)(1) Unless a circuit justice or judge issues a certificate of appealability,
      an appeal may not be taken to the court of appeals from–

             ....

                      (B) the final order in a proceeding under section 2255.

      (2) A certificate of appealability may issue under paragraph (1) only if the
      applicant has made a substantial showing of the denial of a constitutional
      right.

      (3) The certificate of appealability under paragraph (1) shall indicate which
      specific issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c).

      A “substantial showing of the denial of a constitutional right” requires a

demonstration “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

      The issues raised in the § 2255 motion were carefully considered.            For the

reasons set forth in the Court’s previously issued Memorandum and Order, ECF No.

346, denying the Defendant’s § 2255 motion, the Court concludes that the Defendant

has not made a substantial showing of the denial of a constitutional right as required by

28 U.S.C. § 2253(c).

       Accordingly,

      IT IS ORDERED:

      1.     The Defendant’s Notice of Appeal, construed as a Motion for Certificate of

             Appealability, ECF No. 348, is denied;


                                             2
2.    The Court denies the Defendant leave to proceed in forma pauperis on

      appeal;

3.    The Order at ECF 350 is stricken; and

4.    The Clerk will mail a copy of this Memorandum and Order to the

      Defendant at his last known address.

Dated this 9th day of October, 2018.

                                           BY THE COURT:
                                           s/Laurie Smith Camp
                                           Chief United States District Judge




                                       3
